DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 7/14/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation ", and the claim also recites “or 60%” which is the narrower statement of the range/limitation. . The claim are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 6, the claim refers to “the method according to claim 5, comprising below 10% talc” however it is not clear what specifically comprises below 10% talc. This will be interpreted as referring to the cover comprising below 10% talc. 
Regarding claim 7, the term “ISO 10993 approved” is unclear. It is not clear what qualifies something as ISO 10993 approved as a whole or what areas and standards need to be met in order for something to be ISO 10993 approved.  Further, the ISO 10993 is updated over time and it is unclear which version is referred to in the claim. For examination, this will be interpreted as being approved by any ISO 10993 standard.  
Regarding claim 12, the claim is dependent from claim 10 and refers to “The method according to claim 10”, however claim 10 is cancelled. Claim 12 is being interpreted as being dependent from claim 1. 
Claim 1 recites the limitations "the ultrasound attenuation" and “the attenuation of latex”.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests correcting to a [[the]] ultrasound attenuation and a [the]] attenuation of latex. This will be interpreted as meaning any attenuation. 
Claim 20 recites the limitation "the form" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Previously in claim 20, only “form(s)” is recited. It is unclear if “the form” is meant to refer to a specific form or if the claim now only requires one form. This will be interpreted to mean either a plurality of form(s) as previously claimed or a single form. Examiner suggests correcting the claim to read “one or more forms” at each instance instead of “form” or “form(s)”. 
Also, regarding claim 20, the last line reads “whereby a cover with a closed end is obtained” however it is unclear if “a cover” refers to “an ultrasound cover” as recited in claim 1 or a new cover. This will be interpreted to mean any cover.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 12-13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2006/0142475, made of record on the IDS dated 3/27/2020) modified by Park (US 2007/0276241, made of record on the IDS dated 3/27/2020) .
Regarding claim 20,  Chen meets the claimed, A method of producing cover, comprising the steps of: - providing one or more form(s), (Chen [0020] describes a ceramic mold) - dipping the form(s) into an aqueous solution comprising one or more coagulant agents, whereby coagulant agent is attached to the surface of the form(s), (Chen [0020] describes dipping a ceramic mold into an aqueous solution of a coagulation agent to give a pretreated surface) - dipping the coagulant treated form(s) into an aqueous polyurethane dispersion, whereby a liquid film of polyurethane is coating the surface of the form(s), - drying the coated form(s) at a temperature below 100º C, whereby a coating of polyurethane is formed, (Chen [0020] describes dipping the pretreated form into  an aqueous polyurethane dispersion and drying at 90º C)  - detaching the polyurethane coating from the form, (Chen [0020] describes stripping the coating from the form) whereby a cover with a closed end is obtained (Chen [0017] describes a closed ended article, such as a glove, is manufactured.)
Chen describes that the article made is a glove and does not describe an ultrasound device cover.
	Park also describes dip molded polyurethane and meets the claimed, an ultrasound device cover (Park [0033] describes a polyurethane ultrasound cover sheath can be dip molded.)
	The courts have held that substituting one known element with another would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 	
It would have been obvious to a person of ordinary skill in the art to modify the process of Chen in order to produce an ultrasound cover and arrive at the claimed invention because dip molding is a known method for producing a polyurethane ultrasound cover, see Park [0033], and the claimed method is a known method of dip molding similar polyurethane articles, see Chen[0019]-[0020].

Regarding claim 1,  Chen as modified further meets the claimed, The method of claim 20, wherein the ultrasound device cover comprises polyurethane, (Park [0033] describes a polyurethane ultrasound cover) wherein the cover is shaped as a sheath having a closed end, (Chen [0017] describes a closed ended article, such as glove, a glove is considered sheath shaped) and wherein the ultrasound attenuation is at least below 65% or 60% of the attenuation of latex (Chen does not describe the ultrasound attenuation of the polyurethane, however the polyurethane article is made in the same manner as claim 1, therefore, it is assumed to be inherent that the polyurethane cover of Chen has the same intrinsic characteristics of the claim including the ultrasound attenuation, see MPEP §2111 Section III.)
	Regarding claim 2, The method according to claim 1, wherein the ultrasound attenuation of the cover is below 12 dB at 20 MHz, wherein the ultrasound attenuation is below 10 dB at 18 MHz, wherein the ultrasound attenuation is below 8 dB at 16 MHz, wherein the ultrasound attenuation is below 6 dB at 14 MHz, or wherein the ultrasound attenuation is below 5 dB at 12 MHz (Chen does not describe the ultrasound attenuation of the polyurethane, however the polyurethane article is made in the same manner and out of the same materials as claim 1, therefore, it is assumed to be inherent that the polyurethane cover of Chen has the same intrinsic characteristics of the claim including the ultrasound attenuation, see MPEP §2111 Section III.)
Regarding claim 4, Chen meets the claimed, The method according to claim 1, wherein the cover is seamless (Chen [0019]-[0020] describes dip molding which is a process that is inherently seamless.)
Regarding claim 12, Chen meets the claimed, The method according to claim 10, wherein the a solid load of the aqueous dispersion is below 70 wt% (Chen [0019] describes a 30% solids polyurethane dispersion.)
Regarding claim 13, Chen meets the claimed, The method according to claim 1 said cover having an elongation at break between 600-1000% (Chen [0020] describes elongation of 700%.)
Regarding claim 15, Chen meets the claimed, The method according to claim 1, wherein the a thickness variation of the cover is equal to or below 30 microns (Chen [0020] describes uniform thickness.)  
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over modified Chen as applied to claim 1 above, and further in view of Nordgren (US 2018/0310912).

Regarding claim 16, The method according to claim 1, wherein the cover is formed as a tube with a closed end (Nordgren Abstract and [0019]-[0020] describe a tubular cover with a closed planar portion 110.)
It would have been obvious to a person of ordinary skill in the art before the filing date to further modify the ultrasound cover of modified Chen in order to be tubular with a closed end in order to cover the ultrasound transducer during use, see Nordgren [0020]
Regarding claim 17, Nordgren further meets the claimed, The method according to claim 16, wherein the tube is a cone shaped tube, (Nordgren Figure 11 shows a conical shaped cover 1000.)
It would have been obvious to a person of ordinary skill in the art before the filing date to further modify the ultrasound cover of modified Chen in order to be conical as shown in Nordgren in order to accommodate various styles of ultrasound transducers, see Nordgren [0026]
Regarding claim 18, Nordgren does not explicitly meet the claimed, The method according to claim 16, wherein the a diameter of the tube is between 0.1-10 cm, however Nordgren [0026] describes that the size and length can be modified in order to accommodate various styles and types of ultrasound transducers. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the cover of modified Chen by altering the diameter in order to accommodate any particular style of ultrasound transducer, see Nordgren [0026]. 
Regarding claim 19, Nordgren does not explicitly meet the claimed The method according to claim 1, wherein the a length of the cover is above 30 cm however Nordgren [0026] describes that the size and length can be modified in order to accommodate various styles and types of ultrasound transducers. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the cover of modified Chen by altering the length in order to accommodate any particular style of ultrasound transducer, see Nordgren [0026]. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen modified by Nordgren as applied to claim 1 above, and further in view of McGary (US 4,463,156).
	Regarding claim 3, modified Chen does not meet the claimed, The method according to claim 1, wherein the cover has a tensile set equal to or below ca. 6%. 
	Analogous in the field of dip-molded polyurethane coverings, McGary describes a dip molded polyurethane glove and while McGary does not explicitly meet the claimed, The method according to claim 1, wherein the cover has a tensile set equal to or below ca. 6%, however, McGary col. 4 lines 40-49 and 59-65 describe that tensile properties including tensile set should be relatively low in order to allow for good fit and col. 12 Table IV examples 6-8 show low sets of 9-11%. 
	McGary describes the tensile set is a result effective variable modifying the elastic properties of the glove. It would have been obvious to a person of ordinary skill in the art before the filing date to modify the process of Chen by altering the tensile set as described by McGary in order to ensure the article created provides a good fit, see McGary col. 4 lines 59-65. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over modified Chen as applied to claim 1 above, and further in view of Ikeda (US 2010/0138978).
Regarding claim 5, Nordgren [0024] describes a coating to reduce tackiness but does not meet the claimed, The method according to claim 1, the cover further comprising talc. 
Analogous in the field of polyurethanes and gloves, Ikeda meets the claimed, The method according to claim 1, the cover further comprising talc (Ikeda [0037] and [0053] describes adding talc filler materials to a dip material for making a glove.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the method described in Chen and Nordgren by further adding a talc filler as described in Ikeda in order to prevent blisters, see Ikeda [0054].
Regarding claim 6, Ikeda [0054] describes 5% to 15% talc and does not explicitly meet the claimed, The method according to claim 5 comprising below 10 wt% talc, however, Ikeda [0054] describes that the talc content affects both the curing step and the stability of the glove. It would have been obvious to a person of ordinary skill in the art before the filing date to optimize the weight percent of the talc in as described in Ikeda in order to optimize the curing and stability of the glove, see Ikeda [0054]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Chen as applied to claim 1 above, and further in view of Wright ("Using Polyurethanes in Medical Applications", MDDI Materials 2006, see NPL copy provided).
Regarding claim 7, Chen does not meet the claimed, The method according to claim 1, wherein the cover material forming the cover is ISO 10993 approved.
Wright discusses polyurethanes for use in medical devices and meets the claimed, The method according to claim 1, wherein the cover material forming the cover is ISO 10993 approved (Wright page 6 sixth paragraph describes dip molded polyurethanes for use in medical devices pass all ISO 10993 tests.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the polyurethane cover of Chen to be ISO 10993 compliant in order to produce materials that are biocompatible, see Wright page 6 sixth paragraph. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over modified Chen as applied to claim1 above, and further in view of Parks (US 9,078,570).
Regarding claim 14,  Nordgren describes an ultrasound cover thickness of 0.25 mm (250 µm) or less but does not explicitly meet the claimed, The method according to claim 1 said cover having a thickness between 20-220 microns.
Analogous in the field of thin sheath coverings, Parks col. 6 lines 7-10 describes that thickness of a sheath for a medical instrument should be as thin as possible in order to enhance patient comfort. It would have been obvious to a person of ordinary skill in the art before the filing date to modify the thickness of the ultrasound cover described in Nordgren in order to enhance patient comfort, see Parks col. 6 lines 7-10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,265,426 (made of record on the IDS dated 3/27/2020) see col. 4 lines 24-34.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./            Examiner, Art Unit 1744                                                                                                                                                                                            

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744